     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 1 of 25. PageID #: 283




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

                                                  :   CASE NO.: 1:19-cv-00204
Christopher Twumasi-Ankrah                        :
4197 W 20th Street                                :
Cleveland, OH 44109                               :   Judge Donald C. Nugent
                                                  :
                        Plaintiff,                :
        v.                                        :
                                                  :   SECOND AMENDED COMPLAINT
                                                  :
                                                  :
                                                  :
Checkr, Inc.                                      :
1 Montgomery Street                               :   A Trial by the Maximum Number of Jurors
San Francisco, CA 94104                           :   is hereby Demanded
                                                  :
                        Defendant.                :
                                                  :

        For this Second Amended Complaint, Plaintiff, Christopher Twumasi-Ankrah, by

undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”).

        2.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                            PARTIES

        4.      Plaintiff, Christopher Twumasi-Ankrah (hereafter “Plaintiff”), is an adult

individual whose residence is in Cleveland, Ohio, and is a “consumer” as the term is defined by

15 U.S.C. § 1681a(c).
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 2 of 25. PageID #: 284




        5.      Defendant, Checkr, Inc. (“Checkr”), is a California business entity with an

address of 1 Montgomery Street, San Francisco, California 94104. Checkr is a consumer

reporting agency as the term is defined by 15 U.S.C. § 1681(a)(f) and a reseller as the term is

defined by 15 U.S.C. § 1681(a)(u). Checkr is regularly engaged in the business of assembling,

evaluating, and dispersing information concerning consumers for the purpose of furnishing

consumer reports, as defined by 15 U.S.C. § 1681(a)(d), to third parties.

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

        6.      Plaintiff was a driver for the on-demand transportation company Uber.

        7.      Plaintiff relied on Uber to provide income.

        8.      Uber submitted Plaintiff’s information to Checkr and requested that Checkr

provide a routine background screening report.

        9.      Checkr performed the background screening, which included requesting

Plaintiff’s driving history abstract from the Ohio Bureau of Motor Vehicles (“Ohio BMV”).

        10.     The driving history abstract provided by the Ohio BMV included three accidents

that Plaintiff was allegedly involved in on the following dates: October 23, 2015; December 19,

2015; and February 17, 2017.

        11.     Checkr was aware that the Ohio BMV includes in its driving history abstracts all

accidents that a driver is involved in, regardless of fault.

        12.     Checkr also knew, or had to have known, that with respect to driving abstracts the

Ohio BMV also has the following policy:

                By statute, accident reports appear on the driving record for each driver
                and vehicle owner involved in a crash. The Bureau does not determine
                which driver is at fault. Under normal circumstances, a moving violation
                conviction carrying the same date as the accident report will imply fault in
                the crash. The lack of a conviction would, therefore, imply that the driver
                was not at fault.
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 3 of 25. PageID #: 285




(http://publicsafety.ohio.gov/links/bmv3344.pdf (emphasis added)).

       13.     Nonetheless, Checkr did not indicate on the Report that it provided to Uber that

the lack of a conviction in Plaintiff’s driving history implied that he was not at fault in two of the

three accidents.

       14.     Checkr did not undertake any measures – such as reviewing the driving history

abstract already in its possession to determine whether plaintiff had a moving violation

conviction, and thus whether he was at fault, in any of the accidents; requesting additional

information from the Ohio BMV; or requesting court records or police reports – to determine

whether Plaintiff was at fault in any of the three accidents.

       15.     Instead, it furnished a report (“Report”) to Uber that showed Plaintiff was

involved in the three accidents without indicating whether he was at fault.

       16.     A true and accurate copy of the Report that Checkr submitted to Uber is attached

hereto as Exhibit 1.

       17.     Because Plaintiff’s fault in the accidents could be easily deduced by whether there

were any convictions reported on the driver abstract, the Report did not accurately reflect the

information Checkr received from the Ohio BMV.

       18.     It is reasonable for Uber to assume that, if a consumer reporting agency like

Checkr reports that a driver was involved in an accident, the driver was at fault in that accident.

       19.     Whether a driver is at fault in an accident is material to Uber’s decision whether

to renew or terminate that driver’s contract.

       20.     Whether a driver is at fault in an accident is a material fact that must be included

with a report provided by Checkr.
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 4 of 25. PageID #: 286




       21.     Upon receiving the Report from Checkr, Uber terminated Plaintiff’s contract due

to the accidents contained in the Report.

       22.     Upon information and belief, Uber terminated Plaintiff’s contract because it

interpreted the Report to mean that Plaintiff was or may have been at fault in all of the accidents

reported by Checkr.

       23.     However, Plaintiff was not at fault in at least two of the accidents – the December

19, 2015 accident and the February 17, 2017 accident.

       24.     Plaintiff pled not guilty to the charges against him resulting from the December

19, 2015 accident, and after trial of the matter, the court found Plaintiff not guilty.

       25.     A true and correct copy of the court’s order finding Plaintiff not guilty in the

December 19, 2015 accident is attached hereto as Exhibit 2.

       26.     The court’s order attached as Exhibit 2 incorrectly notes that Plaintiff entered a

plea of not guilty on December 2, 2015 (which was before the December 19, 2015 accident). In

fact, Plaintiff appeared and entered his not-guilty plea on December 28, 2015. See Public

Docket Information attached hereto as Exhibit 3.

       27.     In the February 17, 2017 accident, Plaintiff was the victim of a hit-and-run in

which he was rear-ended while stopped at a traffic light and was, therefore, not at fault in that

accident either.

       28.     A true and correct copy of the Police Traffic Crash Report showing that Plaintiff

was a victim of a hit-and-run rear ending in the February 17, 2017 accident is attached hereto as

Exhibit 4.

       29.     Upon information and belief, had Uber understood that Plaintiff was not at fault in

two of the accidents, Uber would not have terminated Plaintiff.
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 5 of 25. PageID #: 287




       30.       Had Checkr taken any reasonable measures to assure the maximum possible

accuracy of its Report, such as reviewing the driving history abstract already in its possession to

determine whether plaintiff had a moving violation conviction, and thus whether he was at fault,

in any of the accidents; requesting additional information from the Ohio BMV; or requesting

court records or police reports, it would have determined that Plaintiff was not at fault in two of

the accidents.

       31.       Indeed, Plaintiff disputed the accuracy of the Report with Checkr and submitted

the documents attached hereto as Exhibits 2 and 4 in support of that dispute.

       32.       Upon receiving the dispute, Checkr was obligated to reinvestigate the accuracy of

the Report and, in so doing, to acquire and review additional information beyond the Ohio

BMV’s driving history abstract to determine whether the Report was accurate.

       33.       Checkr failed to conduct any reinvestigation into the accuracy of its Report.

       34.       Specifically, Checkr again failed to review the driving history abstract already in

its possession to determine whether plaintiff had a moving violation conviction, and thus whether

he was at fault, in any of the accidents; to request additional information from the Ohio BMV; or

to request court records or police reports, to determine whether Plaintiff was at fault in any of the

three accidents.

       35.       Further, Checkr failed to include in its Report and submit to Uber the documents

Plaintiff provided with his dispute, which proved he was not at fault in two of the accidents.

       36.       Instead, Checkr responded to Plaintiff that the original Report was accurate and

refused to supplement or amend the Report that it had submitted to Uber.
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 6 of 25. PageID #: 288




       37.     By reporting the accidents without indicating that Plaintiff was not at fault –

which can reasonably be inferred to indicate that Plaintiff was at fault – Checkr’s Report was so

misleading as to be inaccurate.

       38.     The inaccurate Report contained damaging information to Plaintiff’s character

and reputation. Specifically, the Report provided that Plaintiff was involved in two accidents –

which can reasonably be inferred to mean that Plaintiff was at fault – but failed to specify that he

was not at fault in those accidents.

       39.     Plaintiff has suffered actual damages in the form of loss of employment, lost

wages, and harm to reputation.

       40.      Plaintiff has additionally suffered actual damages in the form of emotional

distress, in that the loss of his job and source of income, harm to his reputation, and the

frustration and inconvenience of disputing the inaccurate Report and Checkr’s subsequent refusal

to correct it caused Plaintiff to suffer anxiety, stress, frustration, embarrassment and humiliation.

       41.     Checkr failed to take any steps to verify that all material information regarding

the accidents was included in Plaintiff’s Report before furnishing it to Uber.

       42.     The Report that Checkr submitted to Uber was so misleading as to be inaccurate.

       43.      At all times pertinent hereto, the conduct of Checkr, as well as that of its agents,

servants and/or employees – who are well aware of their obligations under the FCRA – was

objectively unreasonable, intentional, willful, reckless, and in grossly negligent disregard of

federal law.

                                            COUNT I
                          (Violations of the Fair Credit Reporting Act)
                                    (15 U.S.C. § 1681, et seq.)

       44.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 7 of 25. PageID #: 289




       45.      U.S.C. § 1681e(b) provides that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”

       46.     Defendant violated § 1681e(b) of the FCRA by failing to follow reasonable

procedures to assure maximum accuracy of the information contained in its Report and by failing

to verify the accuracy of the information contained in its Report.

       47.     15 U.S.C. § 1681i(a) provides that “if the completeness or accuracy of any item of

information contained in a consumer’s file at a consumer reporting agency is disputed by the

consumer and the consumer notifies the agency directly, or indirectly through a reseller, of such

dispute, the agency shall, free of charge, conduct a reasonable reinvestigation to determine

whether the disputed information is inaccurate and record the current status of the disputed

information, or delete the item from the file in accordance with paragraph (5), before the end of

the 30-day period beginning on the date on which the agency receives the notice of the dispute

from the consumer or reseller.”

       48.     Defendant violated § 1681i(a) by failing to conduct a reasonable investigation

after Plaintiff submitted the dispute, including by failing (a) to review the driving history abstract

already in its possession to determine whether plaintiff had a moving violation conviction, and

thus whether he was at fault, in any of the accidents; (b) to request additional information from

the Ohio BMV; (c) to request court records or police reports; or (d) to take into consideration the

documents Plaintiff provided with his dispute, which proved he was not at fault in two of the

accidents. Had it done any of these things, Defendant would have discovered that Plaintiff was

not at fault in two of the accidents included in the Report.

       49.     Checkr further violated § 1681i(a) by failing to record the current status of
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 8 of 25. PageID #: 290




Plaintiff’s Report as disputed or to delete the accidents at issue from the Report.

         50.    These failures directly caused the denial of Plaintiff’s employment with Uber,

which has damaged Plaintiff.

         51.    As a result of Defendant’s violations of §§ 1681e(b) and 1681i(a) of the FCRA,

Plaintiff is entitled to damages, costs, and attorney’s fees pursuant to 15 U.S.C. §§ 1681n and

1681o.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

                   1. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);

                   2. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);

                   3. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

                   4. Attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and

                       1681o(a)(2); and

                   5. Such other and further relief as may be just and proper.

Dated: July 20, 2020


                                              Respectfully submitted,

                                              By:    /s/ Sergei Lemberg

                                              Sergei Lemberg, Esq.
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              Email: slemberg@lemberglaw.com
                                              Attorneys for Plaintiff:
                                              Christopher Twumasi-Ankrah
     Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 9 of 25. PageID #: 291




                                     JURY DEMAND

        Plaintiff hereby makes a demand for trial by the maximum number of jurors allowed by

law, on all triable issues.




                                                           /s/ Sergei Lemberg
                                                         Sergei Lemberg, Esq.




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, a true and correct copy of the foregoing First
Amended Complaint was served electronically via Electronic Document Filing System (ECF)
and that the document is available on the ECF system.

                                                  /s/ Sergei Lemberg
                                                      Sergei Lemberg
Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 10 of 25. PageID #: 292




       EXHIBIT 1
         Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 11 of 25. PageID #: 293

                                                              Report completed on May 13, 2018 10:47 PM



Consumer Report for                      Requestor Company                                Status
Christopher Bosompem Twumasi Ankrah      Uber                                               Consider




  California Applicants/Employees Only: The report does not guarantee the
  accuracy or truthfulness of the information as to the subject of the
  investigation, but only that it is accurately copied from public records, and
  information generated as a result of identity theft, including evidence of
  criminal activity, may be inaccurately associated with the consumer who
  is the subject of the report. An investigative consumer reporting agency
  shall provide a consumer seeking to obtain a copy of a report or making a
  request to review a        le, a written notice in simple, plain English and
  Spanish setting forth the terms and conditions of his or her right to
  receive all disclosures, as provided in Section 1786.26.


  Sólo para los Solicitantes/Empleados de California: En el informe no se
  garantiza la exactitud o veracidad de la información en cuanto al tema de
  la investigación, sino sólo que se ha copiado exactamente de los registros
  públicos, y la información generada como resultado del robo de identidad,
  incluyendo     las   pruebas    de    una     actividad    delictiva,      podría        estar
  incorrectamente asociada con el consumidor que sea el sujeto del
  informe. Una agencia investigadora de informes de crédito deberá
  suministrarle a un consumidor que trate de obtener una copia de un
  informe o solicite revisar un archivo una noti cación por escrito en inglés
  y español lisos y llanos, en la que se establezcan los términos y las
  condiciones de su derecho a recibir toda la información, como se dispone
  en la Sección 1786.26.
      Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 12 of 25. PageID #: 294

Report Summary



   SSN Trace                                May 13, 2018                    Clear


   Sex O ender Search                       May 13, 2018                    Clear


   Global Watchlist Search                  May 13, 2018                    Clear


   National Criminal Search                 May 13, 2018                    Clear


   Federal Criminal Search                  May 13, 2018                    Clear


   County Criminal Searches                                                 Clear


   Motor Vehicle Report                     May 11, 2018                  Consider
          Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 13 of 25. PageID #: 295

Report information                                                  Report status      Consider



First name                 Middle name          Last name              Date of birth
Christopher                Bosompem             Twumasi Ankrah

Phone                      Zipcode              Email                  Social Security #
                                                                       XXX-XX-

Driver license             Previous driver      Geos                   Custom ID
                           license              cleveland
                           -

Created at                 Completed at
May 10, 2018 4:00 AM       May 13, 2018 10:47
                           PM




Aliases


CHRISTOPHER TWUMASIANKRA



SSN Trace                                                                               Clear




Sex O ender Search                                                                      Clear




Global Watchlist Search                                                                 Clear




National Criminal Search                                                                Clear




Federal Criminal Search                                                                 Clear




County Criminal Searches                                                                Clear



Cuyahoga, OH                                                                            Clear
         Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 14 of 25. PageID #: 296

Motor Vehicle Report                                                             Consider



Full Name               CHRISTOPHER BOSOMPEM TWUMASI ANKRAH
Current License         VALID
Status
Current License Type    PERSONAL
Current License Class   D
Current License         Nov 28, 2018
Expiration Date
Current License         Jul 28, 2015
Issued Date
Current License         Nov 28, 2015
Issued Date Inferred
Current License First   -
Issued Date



Violations

MISCELLANEOUS                                                                  Jun 25, 2015


ACD Code                -
City                    SHAKER HEIGHTS MUNICIPAL
Conviction Date         Aug 22, 2016
Description             MISCELLANEOUS
Docket                  5D04742
Issued Date             Jun 25, 2015
State                   OH


SPEED                                                                         May 30, 2015


ACD Code                S92
Category                MINOR
Conviction Date         Jun 10, 2015
Description             SPEED
Docket                  2K544DVHQ4
Issued Date             May 30, 2015
State                   NY


NON COMPLIANCE SUSPENSION                                                     Oct 31, 2014
         Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 15 of 25. PageID #: 297

ACD Code                D35
Description             NON COMPLIANCE SUSPENSION
Docket                  NC14128950
Issued Date             Oct 31, 2014
State                   OH
State Code              NC



Accidents

** ACCIDENT **                                                                Feb 10, 2017


Accident Date           Feb 10, 2017
City                    SUMMIT
Description             ** ACCIDENT **
Report Number           76019661
State                   OH


** ACCIDENT **                                                                Dec 19, 2015


Accident Date           Dec 19, 2015
City                    CUYAHOGA
Description             ** ACCIDENT **
Report Number           57088925
State                   OH


** ACCIDENT **                                                                Oct 23, 2015


Accident Date           Oct 23, 2015
City                    CUYAHOGA
Description             ** ACCIDENT **
Report Number           54030202
State                   OH



Restrictions

NONE
Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 16 of 25. PageID #: 298




          One Montgomery Street, Suite 2000, San Francisco, CA 94104
                   applicants.checkr.com - (844) 824-3257
Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 17 of 25. PageID #: 299




       EXHIBIT 2
       Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 18 of 25. PageID #: 300
                                                                                    i=L3CtHSH t ^
                          LAKEWOOD MUNICIPAL COURT
                                            Cuyahoga County, Ohio
                                                1 2650 Detroit Ave
                                              Lakewood, OH 44107
                    Patrick Carroll                                           Tern" A ONeill
                          Judge                                                 Clerk of Court

THE STATE OF OHIO
                                                                  JUDGE PATRICK CARROLL
CITY OF LAKEWOOD


                                                                  CASE NO       201 5TRD06079

        vs.
                                                                  CHARGE:       331.13, STARTING &
                                                                                BACKING VEHICLES/BA,
                                                                                MM
CHRISTOPHER TANKRON




                                        FINAL & JOURNALIZED (1 827)


12/2/2015               Defendant present in court, defendant waives speedy trial time, entered plea
                                                                                                     of
                        not guilty, set for trial on Thursday, February 1 8, 201 6 at 8:1 5 am.

2/18/2016               Case called for trial. Defendant in court without counsel. Witnesses sworn
                                                                                                   and
                        evidence presented. The Court makes a finding of not guilty.




                                                                               Judge Patrick Carroll




I, Terri A ONeill, Clerk of the Lakewood Municipal court and in whose custody the Files,
                                                                                         Journals, and
Records of said Court are required by the laws of the state of Ohio, to be kept,
                                                                                 hereby certify that the foregoing
entry or entries was/were copied from Journal No. 2015 Page 1219 of the
                                                                            proceedings of the said Municipal
Court, and that said foregoing entry or entries has/have been compared by me with
                                                                                     the original Journal and that
the same is correct.


IN WITNESS WHEREOF, I hereto subscribe my name officially, and affix the seal
                                                                              of said Court, at Lakewood,
this May 14, 2018




  THE STATE OF OHIO               )                                  T&rn-A ONefff, Clerk
   CUYAHOGA COUNTY                )   ss.
   CITY OF LAKEWOOD               )                             By
                                                                      UKXXLl
                                                                                     Dei         lerk




              Court Phone: (216) 529-6700                                   Fax: (216) 529-7687
Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 19 of 25. PageID #: 301




       EXHIBIT 3
                           Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 20 of 25. PageID #: 302




                                 Public Docket Information
          LAKEWOOD POLICE DEPT. vs CHRISTOPHER T ANKRAH
                                           Case: 2015TRD06079
                                                          Print


Date Filed             Case Type                 Judge                                    Balance Owed
12/21/15               Criminal/Traffic          PATRICK CARROLL                          $0.00


Parties
Name                                             Type         Address                                Attorney(s)
CHRISTOPHER T ANKRAH                           Defendant      4197 W 20TH APT. 113
                                                              CLEVELAND, OH 44109


Offenses
Arrest Date               Arresting Officer                  Agency
[NA]                      TODD ALLEN                         LAKEWOOD POLICE DEPT.

Code       Description                                     Date            Finding            Finding Date     Degree
331.13 STARTING & BACKING VEHICLES/BA                    12/19/15   FOUND NOT GUILTY             02/18/16          MM


Tickets
CHRISTOPHER T ANKRAH
 Ticket
 Number: D213378
 Date: 12/19/15
 Location: DETROIT NEAR 18502
 Accident: Yes
 Speed: /
 (Posted / Recorded)

 Vehicle
 Plate: GIB1158                            Make: AUDZ
 Reg.:                                     Model: 4D
 VIN:                                      Color: SILVER
 Insured: Y
 Year: 2008
 Type:


Docket         (Show All Entries | Show Entries Paged)

Page 1 of 0 (12 items)                                                               Navigation:
  Date      Text
12/21/15 Initial Court Date: 12/28/2015 Initial Court Time: 09:00AM
12/28/15 Deft present in court, deft waives speedy trial time, entered plea of not guilty, set for trial on Thus
         2/18/16 at 8:15am.
12/29/15 TRIAL DATE scheduled before:
         Judge: PATRICK CARROLL Assigned.
         On 02/18/2016 @ 08:15 AM
02/18/16 Case called for trial. Defendant in court without counsel. Witnesses sworn & evidence presented. The
         court makes a finding of not guilty.
02/23/16 Case Sentence Order
02/23/16     Section: 331.13 - STARTING & BACKING VEHICLES/BA
02/23/16      Plea: Not Guilty on 12/20/2015
02/23/16      Finding: FOUND NOT GUILTY
02/23/16 Judge PATRICK CARROLL
05/14/18 'CERTIFIED COPY OF JOURNAL ENTRY' processed
05/14/18 Receipt number : 20734143 Date : 05/14/2018 Amount : $20.00
05/14/18 Installment receipt printed
Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 21 of 25. PageID #: 303




       EXHIBIT 4
                                                                                                                          V\   v             I
                                                                                                                                                         ' \
                        Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 22 of 25. PageID #: 304
i
     Traffic Crash Report - Akron PD - May 14, 2018 03:55:48 PM                                                                                                                        Report #T 17-000878
     Official Copy - Redacted Version [2162245]                                                                                                                                                    Page 1 of 3



                                            3
                      OHIO                                                                                                               I       certify       that this          is    an   official
                                                           TRAFFIC CRASH REPORT
           TT
                      Public
                      Safety      is
                      CCVCATION • SERVICE • PROTECTION
                                                           AKRON POLICE DEPARTMENT
                                                                                                                                         copy       of

                                                                                                                                         Certified by:
                                                                                                                                                          the    original          report




     CRASH           INFORMATION

     REPORT #                           CRASH SEVERITY                     PRIVATE     PROPERTY          HIT/SKIP                  PHOTOS TAKEN                   # UNITS                UNIT     ERROR
      T17-000878                         Unknown                           NO                               Unsolved               NO                              2'                        2

     NCIC                   DATE OF CRASH                TIME OF CRASH            DAY OF WEEK        CITY            COUNTY                            LATITUDE                    LONGITUDE
      07701                  02/10/2017                   21:25                    Fri                Akron            77 Summit                       41.067957                       -81.569678


     CRASH           LOCATION / REFERENCE POINT
     LOC PREFIX             LOCATION      ROAD     NAME                                  DISTRICT      LOCAL INFORMATION
      S                      Hawkins Avenue                                               8

     DISTANCE        FROM   REFERENCE                REF PREFIX            REFERENCE     ROAD NAME                                  REF POINT USED
                                                                           Di agonal                                                 1    - intersection


     [A]        MOTORIST / UNIT #1/1 OCCUPANT
     DRIVER NAME                                                                  DRIVER ADDRESS                                                                   DOB                                     SEX
      Christopher B Twumasi-Ankrah
                                                                                                                                                                                                           M
     PHONE #                        DL STATE             DL #                INJURIES                INJURED TAKEN   BY                                                            TRANSPORTED        BY
                                     OH                                       No injury               Not Transported / Treated at Scene

     INJURED TAKEN          TO                                          OWNER NAME                                     OWNER ADDRESS                                                   OWNER PHONE #
                                                                           Same                                        Same                                                             same

     LP STATE          LP #
                                                                                                                                                                INSURANCE
      OH



     [B]        MOTORIST / UNIT #2 / UNIT IN ERROR / 1 OCCUPANT
     DRIVER NAME                                                        DRIVER ADDRESS                                              DOB                          AGE      SEX           PHONE #
      unknown                                                                                                                                                                 u

     DL STATE          DL #       INJURIES                      INJURED TAKEN     BY                                                     TRANSPORTED BY                   INJURED TAKEN TO
                                    Unknown                     Not Transported / Treated at Scene

    OWNER NAME                                                                                OWNER ADDRESS                                                                            OWNER PHONE #



     LP    STATE       LP #       INSURANCE
      unk                           Unknown


    PERSON STATUS/SAFETY
    SEATING POSITION                                             SAFETY EQUIPMENT                                                   AIR BAG                                                      SWITCH
      [A]       Front-Left                                        [A]   Shoulder and Lap Belt                                        [A]          Not Deployed                                   unknown
      [b]       Front-Left                                        [B]   unknown                                                      [b]          Deployment Unknown

    CONDITION
      [A]       Apparently Normal
      [b]       unknown


    UNIT ACTIONS / CRASH CIRCUMSTANCES

    TYPE OF UNIT                                                    PRE-CRASH ACTION                                                DIR FROM/TO                   SPEED                  DETECTED
     [A]        Mid Size                                             [a]    Slowing/Stopped in Traffic                               [A]         N/s               [a]    0               Stated
     [B]        unknown or Hit/Skip                                  [B]    straight Ahead                                           [B]         N/S               [B]                    Estimated
                                                                                                                                                                          20

    POSTED               ACTION                                         CONTRIBUTING CIRCUMSTANCES                                                       TRAFFIC CONTROL
     [A]        35          [A]    struck                                  [A]    None                                                                    [A]   Traffic signal
     [B]        35          [B]    striking                                [B]    Followed Too closely / acda                                             [B]   Traffic Signal

    STRIKING VEHICLE

     [A]        Not Applicable
     [B]        No underride Or Override




    ****
            =   denotes          redacted        information
              Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 23 of 25. PageID #: 305


Traffic Crash Report - Akron PD - May 14, 2018 03:55:48 PM                                                                                     Report #T 1 7-000878
Official Copy - Redacted Version [2162245]                                                                                                                Page 2 of 3



 VEHICLE DAMAGE/DEFECTS

 DAMAGE SCALE           DAMAGED AREAS              MOST DAMAGED          IMPACT           VEHICLE AREA KEY
  [a] Minor                [A]       06             [A]    06             [A]   06         06-Rear Center
  [B] Unknown                                       [B]    99             [B]   99         99-Unknown


 SEQUENCE OF EVENTS

 [A]          [B]      1ST HARMFUL           EVENT KEY
  1-20        1-20      [A]      1            20-CoTHsion w/ Motor vehicle in Transport
                        [B]      1


 ALCOHOL/DRUGS
 ALCOHOL/DRUGS SUSPECTED
  [A]      Not Suspected
  [B]      unknown



 CRASH       SCENE

 TYPE OF INTERSECTION                         OCCURRENCE                 ROAD   CONTOUR               ROAD SURFACE                                            LANES
  Four-way Intersection                        On Roadway                 Straight Level                Blacktop,    Bituminous,      Asphalt                  5

 ROAD CONDITIONS              LIGHT CONDITIONS                                    MANNER OF COLLISION             WEATHER             SCHOOL ZONE   RELATED
  Dry                            Dark -      Lighted Roadway                         Rear-End                       Cloudy            NO

 SCHOOL BUS RELATED           WORK ZONE RELATED
  Not Involved                 NO



NARRATIVE

 OFFICER NARRATIVE
  Unit #1 was southbound on S Hawkins Av in lane #3.                                  Unit #1 was stopped at the red light at
  Diagonal Rd.  Unit #2 was southbound on Hawkins and struck Unit #1 in the                                       rear,       unit #2 fled the
  scene,  unit #1 had minor cosmetic damage to the rear bumper.


POLICE ACTION

NOTIFIED                         DISPATCHED                          ARRIVED                     CLEARED                      OTHER         TOTAL MINUTES
 02/10/2017 21:27                    02/10/2017 21:36                 02/10/2017 21:49            02/10/2017 22:01             20            45

 REPORT FILED                    STATUS               SIGNED    BY                                  APPROVED BY                                 REPORT TAKEN AT
 02/10/2017 21:57                    val i dated          McKeel ,    lason m                        vavro,   Michael     S                       1 - Scene


WITNESS         STATEMENT

WITNESS NAME                                              WITNESS ADDRESS                                             PHONE #               SIGNATURE ON      FILE
 Christopher B Twumasi-Ankrah                                                                                                                Yes

WRITTEN STATEMENT
 As written on OH-3:

 I stopped at the traffic light on south Hawkins Rd when the traffic light turned red. a dark blue
 sedan bumped into my rear bumper and turned to the right and sped off. I tried to pursue the car
 but it sped off. it happened so fast I couldn't write the number plate or description of the car.




****
       =   denotes   redacted         information
            Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 24 of 25. PageID #: 306




Traffic Crash Report - Akron PD - May 14, 2018 03:55:48 PM                                              Report #T1 7-000878

Official Copy - Redacted Version [2162245]                                                                      Page 3 of 3




DIAGRAM




                                           1
                                               <z
                                               n


                                               to




                                               <=
                                               2.



                            J                                         v




                                                                           4
                    $                                                              Diagonal Rd




                                                                      /"



                                                             m

                                                             £
                                                             5=
                                                             CB
                                                             X
                                                             CO                *
                                                                               N

                                                                                                 Not To Scale
                                       I           I              I
              Case: 1:19-cv-00204-DCN Doc #: 41 Filed: 07/22/20 25 of 25. PageID #: 307


              Ohio Department                                                                                              OH-3
              of Public Safety                             TRAFFIC CRASH WITNESS STATEMENT
               SAFETY   -   SERVICE   •   PROTECTION




 LOCALJ2EPORT NUMBER                                   REPORTING AGENCY                                       DATE OF CRASH

    T- q - snr                                                                                            M "Z* 1 D (   1 YI 7
              FOR LOCAL USE ONLY - DO NOT SUBMIT TO THE STATE EXCEPT FOR FATAL CRASHES



                                                                      HEREBY MAKE THIS VOLUNTARY STATEMENT TO
                                          PRINTED




                              OFFICER'S NAME
                                                                          AT       {\a           &UrC?~rti~
                                                                                               LOCATION




         -L £1                    afc R-<l (Wj&c
Vh,bUTvc LyJr (ruf^1
                                                                                                   . X bvfcA ^
 Q+f&yJl \?&                          Ovy ^33' kXj s%*-\  - L^r            £p
 L           ^                             fLi, >waa^ f^X^c or Ajl^qpc^Tl 0V\                                    Ha
 CW-




ADDRgjS OF WITNESS
                                                                                                    'HONE


SIGNAT
                                                                          •FICER'S SIGNATURE

     lr
HSY 7003 4/15^60-1500]
